                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     86 Chambers Street
                                                     New York, New York 10007



                                                     November 25, 2019
                                                               MEMO ENDORSED
ByECF
                                                               The Application is granted.
The Honorable Paul G. Gardephe
                                                               SO ORDERED:
United States District Judge
United States District Court
Southern District of New York
                                                                      fl' /d'
                                                                           U.S.
                                                                Paul G. Gardephe,       Th.sh.




40 Foley Square, Room 2204
New York, NY 10007
                                                                oase       a, /7 Po/9
       Re:     Malloy v. Pompeo, No. 18 Civ. 4756 (PGG)
               [Rel. Case: Malloy v. U.S. Dep 't of State, No. 19 Civ. 6533 (PGG)]

Dear Judge Gardephe:

        This Office represents defendant Secretary Michael R. Pompeo in the above-referenced
case. Pursuant to Federal Rule of Civil Procedure 42(a) and Rule 13(c) of the Southern District
of New York's Rules for the Division of Business Among District Judges, I write to respectfully
request that the Court consolidate this action with a later-filed action already deemed related by
the Court and involving events substantially similar to those at issue in this case, Malloy v. U.S.
Dep 't of State, No. 19 Civ. 6533 (PGG) (S.D.N.Y. July 11, 2019) ("Malloy II"). All parties in
both cases have consented to this request.

        Consolidation of the two actions is proper in this instance. "Rule 42(a) of the Federal
Rules of Civil Procedure empowers a trial judge to consolidate actions ... when there are
common questions of law or fact to avoid unnecessary costs or delay." Johnson v. Celotex
Corp., 899 F.2d 1281, 1284 (2d Cir. 1990). "The trial court has broad discretion to determine
whether consolidation is appropriate." Id. "So long as any confusion or prejudice does not
outweigh efficiency concerns, consolidation will generally be appropriate." Linn v. Allied Irish
Banks, PLC, No. 02 Civ. 1738, 2004 WL 2813133, at 2(S.D.N.Y. Dec. 8, 2004). Accordingly,
courts have found that consolidation is proper where both actions arise from the same alleged
misconduct, the plaintiffs assert similar claims, and substantial overlap exists as to the named
defendants. See Goodwin v. Anadarko Petroleum Corp., No. 10 Civ. 4905, 2010 WL 11469543,
at 5 (S.D.N.Y. Nov. 16, 2010).

        Such is the case here. In both this action and Malloy II, Ms. Malloy brings various claims
alleging that she was subject to employment discrimination and retaliation while employed at the
United States Mission to the United Nations. See Dkt. No. 1 ("Compl."); Complaint, Malloy II,
ECF No. 2. Moreover, Secretary Pompeo is a named defendant in both actions. Compare
Compl. with Malloy 11 Compl. Consolidation of the two cases would serve the interests of
justice and judicial economy by ( among other things) avoiding the potential for inconsistent
rulings on liability and other issues, and, if necessary, permitting the parties to take discovery on
a unified timetable.

         Consolidation is also appropriate because "the two actions are at the same early stage of
litigation." Gorbaty v. Wells Fargo Bank, NA., No. 10 Civ. 3291 (NGG), 2010 WL 3034145, at
* 1 (E.D.N.Y. July 27, 2010); see also Liegey v. Ellen Figg, Inc., No. 02 Civ. 1492, 2003 WL
21688242, at *2 (S.D.N.Y. July 18, 2003) (Chin, J.) (consolidation appropriate where "[t]he two
cases can be put on the same track with little difficulty"). In this instance, both cases are still at
the pleadings stage, such that once the Malloy 11 defendants have responded to Ms. Malloy's
complaint in that action, further litigation may proceed on a single schedule. And since all
parties consent, consolidation is unlikely to be difficult or prejudicial to any party.

       For the foregoing reasons, the Government respectfully requests that the Court
consolidate this action with Malloy 11. I thank the Court for its attention to this request.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney for the
                                               Southern District of New York

                                       By:     Isl Casey K. Lee
                                               CASEYK. LEE
                                               Assistant United States Attorney
                                               86 Chambers Street, Third Floor
                                               New York, NY 10007
                                               Tel.: (212) 637-2714
                                               Fax: (212) 637-2686
                                               casey.lee@usdoj.gov


cc:     Plaintiff Jane Malloy (by ECF)
